IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                :          No. 1669 Disciplinary Docket No. 3
                                :
   JOHN KERRINGTON LEWIS, JR.   :          No. 212 DB 2010
                                :
PETITION FOR REINSTATEMENT      :
                                :
           and                  :
                                :
OFFICE OF DISCIPLINARY COUNSEL, :          No. 2246 Disciplinary Docket No. 3
                                :
            Petitioner          :          No. 26 DB 2016
                                :
           v.                   :          Attorney Registration No. 83722
                                :
JOHN KERRINGTON LEWIS, JR.      :          (Allegheny County)
                                :
              Respondent        :




                                      ORDER


PER CURIAM


       AND NOW, this 7th day of August, 2017, upon consideration of the Report and

Recommendations of the Disciplinary Board, the Petition for Reinstatement is granted,

and John Kerrington Lewis, Jr., is suspended from the Bar of this Commonwealth for a

period of one year and one day.      The suspension is stayed in its entirety, and

Respondent is placed on probation for a period of two years subject to the following

conditions:

       1.     Respondent shall abstain from using alcohol, drugs, or any other mood-

altering or mind-altering chemicals, except for those medications prescribed by his

treating physicians;
        2.    Respondent shall attend Alcoholics Anonymous meetings weekly;

        3.    Respondent shall obtain an Alcoholics Anonymous sponsor, with whom he

maintains weekly contact;

        4.    A sobriety monitor shall be appointed to monitor Respondent in

accordance with Disciplinary Board Rule §89.293(c);

        5.    Respondent shall furnish his sobriety monitor with his Alcoholics

Anonymous sponsor’s name, address and telephone number;

        6.    Respondent    shall establish his weekly attendance at Alcoholics

Anonymous meetings by providing written verification to the Board on a Board approved

form;

        7.    Respondent shall undergo any counseling or out-patient or in-patient

treatment prescribed by a physician or alcohol counselor;

        8.    Respondent shall file with the Secretary of the Board quarterly written

reports;

        9.    With the sobriety monitor, Respondent shall:

              a.    meet at least twice per month;

              b.    maintain weekly telephone contact;

              c.    provide the necessary properly executed written authorizations to

                    verify his compliance with the required substance abuse treatment;

                    and

              d.    cooperate fully.

        10.   The appointed sobriety monitor shall:

                    a.      monitor Respondent’s compliance with the terms and

                    conditions of the order imposing probation;
                    b.    assist Respondent in arranging any necessary professional

                    or substance abuse treatment;

                    c.    meet with Respondent at least twice a month, and maintain

                    weekly telephone contact with Respondent;

                    d.    maintain direct monthly contact with the Narcotics or

                    Alcoholics Anonymous chapter attended by Respondent;

                    e.    file with the Secretary of the Board quarterly written reports;

                    and

                    f.    immediately report to the Secretary of the Board any

                    violations by Respondent of the terms and conditions of the

                    probation.

       Respondent shall pay the expenses incurred in the investigation and processing

of this matter.